UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3940 Strategic Funds, Inc. (formerly, Dreyfus Premier New Leaders Fund, Inc.) (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 11/30/2014 The following N-CSR relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for these series, as appropriate. Dreyfus Select Managers Small Cap Growth Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Select Managers Small Cap Growth Fund SEMIANNUAL REPORT November 30, 2014 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 22 Statement of Assets and Liabilities 23 Statement of Operations 24 Statement of Changes in Net Assets 26 Financial Highlights 30 Notes to Financial Statements 41 Information About the Renewal of the Fund’s Management, Portfolio Allocation Management and Sub-Invesment Advisory Agreements FOR MORE INFORMATION Back Cover Dreyfus Select Managers Small Cap Growth Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Select Managers Small Cap Growth Fund, covering the six-month period from June 1, 2014, through November 30, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Despite bouts of heightened volatility stemming mainly from economic and geopolitical concerns in overseas markets, U.S. stocks gained ground over the reporting period when the domestic economy continued to rebound.As a result, several broad measures of equity market performance established new record highs. Stocks of larger, better established companies rallied more strongly than those of smaller businesses over the last six months, on average, while growth stocks outperformed their value-oriented counterparts. We remain cautiously optimistic regarding the U.S. stock market’s prospects. We currently expect the economy to continue to accelerate as several longstanding drags—including tight fiscal policies and private sector deleveraging—fade from the scene. Of course, a number of risks remain, including the possibilities of higher interest rates and intensifying geopolitical turmoil. As always, we encourage you to discuss our observations with your financial adviser to assess their potential impact on your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation December 15, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of June 1, 2014, through November 30, 2014, as provided by Keith L. Stransky and Robert B. Mayerick, Portfolio Allocation Managers, EACM Advisors LLC Fund and Market Performance Overview For the six-month period ended November 30, 2014, Dreyfus Select Managers Small Cap Growth Fund’s Class A, Class C, Class I, and ClassY shares produced total returns of 6.46%, 6.04%, 6.63%, and 6.59%, respectively. 1 In comparison, the Russell 2000 ® Growth Index (the “Index”), the fund’s benchmark, returned 6.56% for the same period. 2 Small-cap stocks advanced during the reporting period when a domestic economic recovery gained momentum. The fund’s returns were roughly in line with its benchmark, as strength in the health care and financials sectors was balanced by shortfalls among information technology and consumer discretionary companies. The Fund’s Investment Approach The fund seeks long-term capital appreciation.To pursue its goal, the fund normally invests at least 80% of its assets in the stocks of small-cap companies. The fund uses a “multi-manager” approach by selecting one or more sub-advisers to manage its assets. We seek sub-advisers that complement one another’s style of investing. We monitor and evaluate the performance of the sub-advisers and will make corresponding recommendations to Dreyfus and the fund’s Board. The fund’s assets are currently under the day-to-day portfolio management of seven sub-advisers, each of whom acts independently and uses their own methodology to select investments. At the end of the reporting period, 12% of the fund’s assets are under the management of Riverbridge Partners, LLC, which employs a bottom-up approach to stock selection and focuses on companies that are building their earnings power and intrinsic value over long periods of time.Approximately 12% of the fund’s assets are under the management of Geneva Capital Management LLC, which employs bottom-up fundamental analysis supplemented by top-down considerations to identify companies that perform well over long periods of time. Approximately 13% of the fund’s assets are under the management of Cupps Capital Management, LLC, which employs a proprietary investment framework to evaluate the attractiveness The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) of stocks. Nicholas Investment Partners, L.P., which employs quantitative/qualitative analysis to identify companies experiencing positive change in seeking above-expected growth, manages 16% of the fund’s assets. EAM Investors, LLC, which manages 22% of the fund’s assets, chooses investments through bottom-up fundamental analysis using a blend of a quantitative discovery process and a qualitative analysis process. During the reporting period, the fund added two investment managers, with 12% of assets being managed by Granite Investment Partners, LLC, which seeks attractively valued small-cap companies with catalysts for growth, and another 13% of assets managed by Rice Hall James & Associates, which seeks growing companies whose value, in the view of the manager, has not yet been fully appreciated in the marketplace.These percentages are expected to increase over time, within ranges described in the prospectus. Stocks Climbed Despite Bouts of Volatility The reporting period began in the midst of a market rally as the U.S. economy bounced back in the wake of weather-related weakness and global geopolitical concerns. Investors responded favorably to a declining unemployment rate, rising household wealth, subdued inflationary pressures, and falling long-term interest rates. These developments fueled expectations that the Federal Reserve Board would keep short-term interest rates low even as the U.S. economy rebounded at a robust 4.6% annualized rate during the second quarter of 2014. The market encountered volatility in July and September due to renewed concerns that a weak global economy might derail the U.S. expansion. However, strong corporate earnings and solid domestic economic data—including an estimated 3.9% annualized growth rate for the third quarter—subsequently drove some broad market indices to new record highs. Health Care and Financials Stocks Bolstered Relative Results The fund’s underlying managers achieved particularly strong results in the health care sector. Biopharmaceutical developer Receptos announced positive results in clinical trials for a new ulcerative colitis treatment, and biotechnology firm InterMune was acquired by Roche Holding at a premium to its stock price at the time. Among financial companies, investment manager Janus Capital Group gained value when a well known bond manager joined its ranks, while GAMCO Investors and Affiliated Managers Group benefited from rising financial markets. 4 Shortfalls during the reporting period were concentrated primarily in the information technology sector. E-commerce software developer Demandware reported disappointing quarterly results due to longer sales cycles and deferred client renewals, and user interface solutions provider Synaptics lost its position as a key supplier to a major manufacturer of mobile devices. In other areas, restaurant chain Chuy’s Holdings weighed on relative results in the consumer discretionary sector. Finding Attractive Growth Opportunities Small-cap stocks’ lagging performance compared to large-cap stocks has made their relative valuations more attractive. In addition, we expect robust mergers-and-acquisitions activity to support the asset class, as should small companies’ relatively light exposure to troubled international markets. In this environment, the fund’s underlying managers have found ample opportunities in the health care, industrials, and information technology sectors, but fewer among consumer staples, telecommunications services, and utilities stocks. December 15, 2014 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The prices of small company stocks tend to be more volatile than the prices of large company stocks, mainly because these companies have less established and more volatile earnings histories.They also tend to be less liquid than larger company stocks. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through October 1, 2015, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s Class A and C returns would have been lower. 2 SOURCE: LIPPER INC. — The Russell 2000 Growth Index is an unmanaged index, which measures the performance of those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values. The total return figure cited for this index assumes change in security prices and reinvestment of dividends, but does not reflect the costs of managing a mutual fund. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Select Managers Small Cap Growth Fund from June 1, 2014 to November 30, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2014 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 6.73 $ 10.59 $ 5.02 $ 5.02 Ending value (after expenses) $ 1,064.60 $ 1,060.40 $ 1,066.30 $ 1,065.90 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2014 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 6.58 $ 10.35 $ 4.91 $ 4.91 Ending value (after expenses) $ 1,018.55 $ 1,014.79 $ 1,020.21 $ 1,020.21 † Expenses are equal to the fund’s annualized expense ratio of 1.30% for Class A, 2.05% for Class C, .97% for Class I and .97% for ClassY, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS November 30, 2014 (Unaudited) Common Stocks—97.9% Shares Value ($) Automobiles & Components—1.1% Dorman Products 17,504 a,b 828,464 Gentex 47,350 1,683,766 Gentherm 42,737 b 1,610,758 Motorcar Parts of America 41,212 b 1,390,905 Tesla Motors 1,114 a,b 272,395 Banks—3.2% Ameris Bancorp 28,410 714,512 Bank of the Ozarks 104,924 3,798,248 Beneficial Mutual Bancorp 29,240 b 397,664 BofI Holding 41,088 a,b 3,242,665 Boston Private Financial Holdings 80,056 1,021,515 Capital Bank Financial, Cl. A 29,636 b 751,273 Clifton Bancorp 45,127 570,405 First Horizon National 56,750 724,130 Opus Bank 29,351 789,248 PacWest Bancorp 21,719 1,009,934 Radian Group 56,839 a 969,105 Texas Capital Bancshares 40,671 b 2,242,193 Tree.com 16,181 b 732,352 Capital Goods—7.6% Acuity Brands 19,223 2,656,618 Apogee Enterprises 46,785 2,116,086 Astronics 28,160 b 1,380,404 Barnes Group 36,015 1,322,831 Beacon Roofing Supply 71,348 b 1,932,104 CIRCOR International 11,736 785,725 Donaldson 35,776 1,395,264 Encore Wire 22,449 823,205 Enphase Energy 31,465 b 330,697 Esterline Technologies 16,119 b 1,915,421 FreightCar America 23,866 690,443 Graham 26,875 816,194 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Capital Goods (continued) H&E Equipment Services 70,876 2,480,660 ITT 17,226 713,156 Manitex International 46,790 b 515,158 Middleby 22,469 b 2,148,935 NCI Building Systems 128,281 b 2,393,724 Patrick Industries 15,782 b 703,719 Power Solutions International 13,129 a,b 861,919 Primoris Services 21,559 563,768 Proto Labs 42,234 a,b 2,740,987 RBC Bearings 22,364 1,421,903 Rush Enterprises, Cl. A 34,990 b 1,227,449 Sparton 23,860 b 593,637 Standex International 9,671 705,693 TASER International 61,157 a,b 1,313,653 The Greenbrier Companies 27,150 a 1,506,282 Trex 23,886 b 1,006,556 Tutor Perini 50,869 b 1,284,442 Twin Disc 27,665 632,975 Woodward 31,971 1,652,262 Commercial & Professional Services—5.0% Acacia Research 48,011 a 913,169 Advisory Board 84,385 b 3,594,801 Corporate Executive Board 30,032 2,198,643 Franklin Covey 15,132 b 285,692 G&K Services, Cl. A 11,384 741,098 Healthcare Services Group 85,169 2,568,697 Huron Consulting Group 20,113 b 1,391,015 InnerWorkings 59,480 b 444,910 Korn/Ferry International 34,173 b 927,797 MiX Telematics, ADR 31,677 b 273,373 Mobile Mini 48,364 2,006,622 Paylocity Holding 20,821 a 605,683 Ritchie Brothers Auctioneers 80,013 a 2,090,740 Rollins 66,001 2,147,013 8 Common Stocks (continued) Shares Value ($) Commercial & Professional Services (continued) Steelcase, Cl. A 55,027 964,073 Team 23,007 b 934,314 Tetra Tech 44,075 1,197,959 TriNet Group 25,740 814,928 WageWorks 42,554 b 2,486,005 Consumer Durables & Apparel—2.7% Boot Barn Holdings 13,299 287,258 Carter’s 9,225 767,612 Cavco Industries 14,745 b 1,093,047 Columbia Sportswear 17,036 767,472 Deckers Outdoor 8,780 b 849,202 G-III Apparel Group 31,656 b 2,801,240 Iconix Brand Group 15,098 b 610,110 La-Z-Boy 28,906 751,267 Nautilus 65,223 b 836,811 Skechers USA, Cl. A 58,358 b 3,583,764 Universal Electronics 17,670 b 1,069,212 Vince Holding 32,968 1,224,102 Consumer Services—6.5% 2U 82,025 1,483,012 Bob Evans Farms 22,845 a 1,241,854 Bravo Brio Restaurant Group 81,748 b 1,073,351 Bright Horizons Family Solutions 23,334 b 1,043,030 Century Casinos 78,888 b 409,429 Cheesecake Factory 52,611 a 2,547,950 Chuy’s Holdings 33,825 b 724,193 Del Frisco’s Restaurant Group 23,448 b 521,015 Domino’s Pizza 8,922 837,330 Fiesta Restaurant Group 59,635 b 3,343,138 Grand Canyon Education 43,808 b 2,000,711 Jack in the Box 18,524 1,380,039 K12 23,946 b 275,379 Kona Grill 19,942 b 505,330 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Services (continued) La Quinta Holdings 72,157 1,588,897 Life Time Fitness 28,835 a,b 1,596,882 LifeLock 83,268 a,b 1,374,755 Panera Bread, Cl. A 8,402 a,b 1,406,495 Popeyes Louisiana Kitchen 53,675 b 2,965,007 Red Robin Gourmet Burgers 11,131 b 749,673 Resources Connection 67,600 1,025,492 Scientific Games, Cl. A 61,098 a,b 925,024 Sonic 31,797 864,560 Texas Roadhouse 20,215 668,308 Vail Resorts 32,532 2,851,104 Zoe’s Kitchen 32,951 a 1,042,240 Diversified Financials—2.9% Affiliated Managers Group 3,434 b 699,128 Financial Engines 25,950 a 848,046 GAMCO Investors, Cl. A 6,800 585,888 Green Dot, Cl. A 62,530 b 1,376,285 Hercules Technology Growth Capital 54,874 a 863,717 HFF, Cl. A 70,277 2,423,151 Janus Capital Group 48,145 756,839 Marcus & Millichap 47,137 b 1,462,661 MarketAxess Holdings 27,670 1,814,322 PRA Group 52,148 b 3,051,701 SLM 62,467 604,681 Springleaf Holdings 21,771 a,b 863,220 Energy—1.4% Bonanza Creek Energy 33,687 b 916,960 C&J Energy Services 24,435 b 370,190 Diamondback Energy 11,159 b 629,368 Dril-Quip 11,251 b 897,267 Geospace Technologies 6,343 b 167,201 Gulfport Energy 18,813 b 897,944 Matador Resources 40,370 b 710,108 10 Common Stocks (continued) Shares Value ($) Energy (continued) Natural Gas Services Group 16,184 b 374,821 SemGroup, Cl. A 9,653 714,225 SM Energy 16,023 696,199 Synergy Resources 36,445 b 357,525 Western Refining 13,562 557,534 Exchange-Traded Funds—.9% iShares Russell 2000 ETF 40,727 a Food & Staples Retailing—.9% Chefs’ Warehouse 12,910 a,b 222,310 Fresh Market 62,722 a,b 2,569,093 United Natural Foods 26,838 b 2,017,949 Food, Beverage & Tobacco—1.5% Boulder Brands 42,594 b 460,015 Cal-Maine Foods 13,457 a 563,579 Diamond Foods 31,982 a,b 952,744 Freshpet 22,600 a 377,646 Hain Celestial Group 13,382 b 1,515,110 Inventure Foods 40,370 b 557,510 J&J Snack Foods 14,661 1,540,138 SunOpta 98,506 b 1,175,177 TreeHouse Foods 13,326 b 1,078,740 Health Care Equipment & Services—10.7% Abaxis 23,583 a 1,353,664 ABIOMED 89,525 b 3,179,928 Acadia Healthcare 57,102 b 3,540,895 Adeptus Health, Cl. A 24,503 745,871 AmSurg 14,879 b 767,310 AngioDynamics 64,016 b 1,120,280 athenahealth 12,324 a,b 1,445,605 Bio-Reference Laboratories 78,786 a,b 2,229,644 Brookdale Senior Living 20,608 b 729,935 Cantel Medical 39,447 1,717,522 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Health Care Equipment & Services (continued) Chemed 12,645 a 1,392,341 Community Health Systems 16,971 b 798,995 Cynosure, Cl. A 27,405 b 755,556 DexCom 53,130 b 2,734,070 ExamWorks Group 16,055 b 631,764 Globus Medical, Cl. A 18,696 b 430,756 Health Net 16,116 b 828,040 iCAD 58,898 b 590,747 iKang Healthcare Group, ADR 20,805 a 392,590 Insulet 82,956 b 3,864,920 IPC The Hospitalist 40,756 b 1,796,524 Kindred Healthcare 40,797 811,452 LDR Holding 39,447 b 1,287,155 Masimo 27,482 b 721,402 Medidata Solutions 49,035 b 2,094,284 MEDNAX 22,620 b 1,480,705 MWI Veterinary Supply 11,075 a,b 1,809,876 Neogen 67,286 b 2,981,443 Novadaq Technologies 32,803 b 470,723 NuVasive 49,377 b 2,169,131 Omnicell 23,000 b 740,600 OraSure Technologies 6,600 b 59,466 Quidel 86,899 a,b 2,421,006 RadNet 85,249 b 717,797 Roka Bioscience 12,968 a 51,353 Spectranetics 56,455 b 1,853,417 STERIS 15,162 966,578 Tandem Diabetes Care 52,860 a 746,912 Team Health Holdings 13,276 b 758,856 Teleflex 8,752 1,042,801 Trinity Biotech, ADR 50,747 870,819 Zeltiq Aesthetics 64,026 a,b 1,752,391 12 Common Stocks (continued) Shares Value ($) Household & Personal Products—.2% Medifast 29,540 b Insurance—.2% Stewart Information Services 28,402 Materials—3.7% AK Steel Holding 63,375 a,b 375,180 Balchem 41,840 2,719,600 Berry Plastics Group 64,238 b 1,859,048 Boise Cascade 20,654 b 737,141 CaesarStone Sdot-Yam 14,315 887,530 Century Aluminum 46,721 b 1,291,836 Eagle Materials 10,449 860,893 Ferro 48,601 b 625,495 Flotek Industries 15,445 b 300,869 Globe Specialty Metals 57,191 991,120 Graphic Packaging Holding 48,107 b 598,932 Haynes International 17,014 763,758 Headwaters 17,217 b 241,038 Horsehead Holding 47,411 b 740,560 Kaiser Aluminum 11,661 848,688 LSB Industries 22,094 b 730,649 Minerals Technologies 10,379 770,433 Senomyx 145,433 a,b 846,420 Sensient Technologies 24,470 1,442,506 Steel Dynamics 43,769 986,553 US Concrete 26,596 b 750,539 US Silica Holdings 18,891 a 593,555 Media—2.0% AMC Entertainment Holdings, Cl. A 28,488 746,955 Cinemark Holdings 23,311 846,422 Cumulus Media, Cl. A 101,168 b 403,660 Live Nation Entertainment 31,379 b 840,957 MDC Partners, Cl. A 157,796 a 3,482,558 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Media (continued) New Media Investment Group 42,224 857,992 Rentrak 29,305 a,b 2,464,551 Scholastic 30,664 1,088,572 Pharmaceuticals, Biotech & Life Sciences—13.1% ACADIA Pharmaceuticals 29,050 a,b 867,724 Achillion Pharmaceuticals 65,854 b 847,541 Aegerion Pharmaceuticals 30,609 a,b 644,932 Aerie Pharmaceuticals 28,059 b 739,916 Agios Phamaceuticals 7,894 a,b 795,794 Akorn 21,269 b 852,249 Albany Molecular Research 13,161 b 214,129 Alder Biopharmaceuticals 10,440 a 170,381 Alkermes 4,328 b 238,127 Alnylam Pharmaceuticals 11,904 b 1,196,947 AMAG Pharmaceuticals 26,748 b 995,026 Amicus Therapeutics 125,235 b 993,114 ANI Pharmaceuticals 13,105 b 709,112 Avanir Pharmaceuticals, Cl. A 92,734 b 1,383,591 Bio-Techne 30,285 2,774,409 BioCryst Pharmaceuticals 56,616 b 612,019 BioDelivery Sciences International 96,760 a,b 1,485,266 Celldex Therapeutics 34,412 b 697,875 Cepheid 107,981 b 5,947,594 Chimerix 26,835 a,b 945,665 Clovis Oncology 13,464 a,b 640,617 DepoMed 78,421 b 1,214,741 Dyax 105,015 b 1,474,411 Enanta Pharmaceuticals 16,912 b 793,849 Esperion Therapeutics 35,667 a,b 1,128,147 Exact Sciences 141,109 a,b 3,502,325 GW Pharmaceuticals, ADR 6,415 a,b 496,713 Horizon Pharma 82,517 a,b 1,054,567 ICON 9,475 b 526,241 Impax Laboratories 23,564 b 752,870 14 Common Stocks (continued) Shares Value ($) Pharmaceuticals, Biotech & Life Sciences (continued) Insmed 31,498 b 444,437 Keryx Biopharmaceuticals 45,068 a,b 716,581 KYTHERA Biopharmaceuticals 38,652 a,b 1,478,439 Loxo Oncology 15,517 a 159,825 Merrimack Pharmaceuticals 89,718 a,b 821,817 MiMedx Group 22,099 b 244,415 NanoString Technologies 31,663 b 472,095 Nektar Therapeutics 141,711 a,b 2,362,322 NeoGenomics 41,369 b 175,405 Neothetics 25,421 a 272,005 Novavax 157,996 a,b 843,699 NPS Pharmaceuticals 97,515 b 3,235,548 Omeros 47,079 a,b 1,051,274 Ophthotech 25,004 a,b 1,078,923 Orexigen Therapeutics 105,958 a,b 613,497 OvaScience 21,877 a,b 552,613 Pacira Pharmaceuticals 22,611 b 2,123,851 PAREXEL International 31,319 b 1,832,475 Pernix Therapeutics 67,710 b 702,153 Phibro Animal Health, Cl. A 23,944 731,729 Portola Pharmaceuticals 11,770 b 330,972 Progenics Pharmaceuticals 127,085 b 884,512 PTC Therapeutics 27,455 b 1,228,611 Puma Biotechnology 6,161 b 1,398,670 Radius Health 9,367 a,b 231,365 Receptos 24,785 b 3,353,410 Repligen 103,742 b 2,372,580 SAGE Therapeutics 13,795 545,454 Salix Pharmaceuticals 12,326 b 1,265,757 Tetraphase Pharmaceuticals 48,536 b 1,281,350 TG Therapeutics 68,186 a,b 1,017,335 Ultragenyx Pharmaceutical 7,110 309,925 ZS Pharma 30,302 a 1,301,774 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Real Estate—1.3% Capstead Mortgage 67,668 a,c 880,361 Colony Financial 29,780 731,099 CyrusOne 23,306 639,750 Gramercy Property Trust 97,415 574,749 Howard Hughes 12,368 b 1,806,223 Kennedy-Wilson Holdings 27,787 722,184 RE/MAX Holdings, Cl. A 31,305 1,047,152 Strategic Hotels & Resorts 30,465 b,c 404,575 Retailing—4.9% Big Lots 16,702 848,462 Burlington Stores 23,375 b 1,044,161 Christopher & Banks 39,153 b 283,468 Core-Mark Holding Company 41,354 2,485,789 Finish Line, Cl. A 30,681 875,636 Five Below 51,760 a,b 2,415,122 Genesco 8,382 b 682,043 Hibbett Sports 18,432 a,b 924,733 Lands’ End 24,929 b 1,186,122 LKQ 24,715 b 717,971 MarineMax 64,456 b 1,193,081 Monro Muffler Brake 43,476 2,382,050 Office Depot 119,763 b 794,029 Pier 1 Imports 60,413 833,699 Pool 21,920 1,302,267 Restoration Hardware Holdings 31,109 a,b 2,627,777 Shutterfly 64,459 a,b 2,756,267 Tile Shop Holdings 61,859 a,b 617,353 TravelCenters of America 42,873 b 400,863 Tuesday Morning 39,587 b 843,203 Vitamin Shoppe 17,569 b 840,852 16 Common Stocks (continued) Shares Value ($) Semiconductors & Semiconductor Equipment—4.3% Ambarella 19,872 a,b 1,092,960 Cabot Microelectronics 27,595 b 1,305,244 Canadian Solar 14,385 b 349,412 Cavium 54,762 b 3,099,529 CEVA 55,988 b 963,553 Entegris 74,949 b 1,009,563 Fairchild Semiconductor International 22,135 b 357,038 FormFactor 209,907 b 1,687,653 Integrated Device Technology 113,470 b 2,117,351 MA-COM Technology Solutions Holdings 30,703 b 762,355 Mellanox Technologies 23,725 b 1,011,871 Monolithic Power Systems 21,453 1,032,533 ON Semiconductor 49,305 b 445,224 Power Integrations 21,508 1,078,841 RF Micro Devices 63,827 a,b 932,512 Semtech 47,512 b 1,209,656 Spansion, Cl. A 96,136 b 2,246,698 SunEdison 42,553 b 921,272 Synaptics 8,752 b 551,288 Tessera Technologies 23,081 788,909 Software & Services—16.2% ACI Worldwide 71,359 b 1,387,933 Actua 117,226 b 1,976,430 Advent Software 16,478 519,551 Aspen Technology 21,117 b 796,956 Attunity 55,438 b 526,107 Barracuda Networks 47,641 1,711,742 Benefitfocus 16,410 a,b 444,547 Blackbaud 18,519 785,946 Bottomline Technologies 35,531 b 871,220 Cadence Design Systems 39,722 b 749,554 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Software & Services (continued) Callidus Software 225,998 b 3,609,188 Cass Information Systems 17,064 776,924 ChannelAdvisor 25,153 a,b 442,693 Cimpress 34,972 a,b 2,346,271 comScore 19,180 b 843,345 Constant Contact 61,806 b 2,019,820 CoStar Group 10,777 b 1,834,892 Criteo, ADR 16,758 b 676,688 Cvent 1,135 b 30,554 Cyber-Ark Software 21,395 a 884,041 Dealertrack Technologies 43,519 b 2,052,356 Demandware 50,100 b 2,805,600 Descartes Systems Group 72,388 a,b 1,089,439 Digital River 31,164 b 791,254 Endurance International Group Holdings 42,990 a,b 714,494 Envestnet 70,857 b 3,624,336 FactSet Research Systems 4,897 a 671,183 Guidewire Software 23,208 b 1,171,308 Imperva 47,111 b 2,004,102 Interactive Intelligence Group 46,231 b 2,091,029 Intralinks Holdings 180,205 b 1,960,630 j2 Global 15,026 849,570 LogMeIn 16,723 b 845,682 Marketo 65,470 b 2,092,421 Mavenir Systems 32,067 a 405,968 MAXIMUS 63,338 3,318,278 MicroStrategy, Cl. A 4,568 b 784,508 Monotype Imaging Holdings 31,015 857,255 NetSuite 16,806 a,b 1,777,235 NeuStar, Cl. A 30,719 a,b 837,093 Paycom Software 36,726 1,055,873 Pegasystems 50,893 1,064,682 Points International 27,007 b 358,653 Proofpoint 23,553 b 1,022,671 18 Common Stocks (continued) Shares Value ($) Software & Services (continued) PROS Holdings 24,143 b 690,490 QLIK Technologies 24,060 b 741,770 Qualys 29,889 b 1,060,761 Reis 34,689 872,775 SciQuest 38,501 b 574,050 SeaChange International 52,351 b 351,275 Shutterstock 11,906 a,b 895,093 SPS Commerce 24,889 b 1,450,531 Stamps.com 49,336 b 2,331,126 Synchronoss Technologies 16,673 b 714,105 Tableau Software, Cl. A 8,864 b 743,512 TrueCar 79,624 a 1,525,596 Trulia 13,460 a,b 684,172 TubeMogul 41,029 a 654,823 Tyler Technologies 24,001 b 2,606,029 Ultimate Software Group 37,520 b 5,524,445 Upland Software 61,620 a 745,602 VASCO Data Security International 28,121 b 838,006 VeriFone Systems 43,046 b 1,535,020 Verint Systems 35,046 b 2,109,419 WEX 7,372 b 833,626 WNS Holdings, ADR 47,935 b 979,312 Yelp 5,902 b 336,945 Technology Hardware & Equipment—3.2% Agilysys 35,981 b 441,847 ARRIS Group 23,603 b 702,661 Aruba Networks 48,596 b 909,231 CDW 17,405 610,567 Cognex 29,586 b 1,204,446 Comtech Telecommunications 19,326 767,049 Cray 23,903 b 802,663 Digi International 60,390 b 431,185 Electronics For Imaging 36,035 b 1,601,756 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Technology Hardware & Equipment (continued) Infinera 70,029 b 954,495 Ituran Location and Control 10,592 229,105 National Instruments 63,787 2,053,304 Sanmina 20,392 b 501,643 Sonus Networks 321,882 b 1,190,963 Stratasys 20,538 a,b 2,094,259 Super Micro Computer 71,881 b 2,392,200 Universal Display 11,551 a,b 320,425 Telecommunication Services—.6% Calix 70,312 b 745,307 Cogent Communications Holdings 29,787 1,055,056 Iridium Communications 119,448 b 1,140,728 RingCentral, Cl. A 38,211 b 480,694 Transportation—3.6% Allegiant Travel 14,159 1,985,941 Covenant Transport, Cl. A 29,735 b 781,436 Echo Global Logistics 135,971 b 3,813,986 Forward Air 14,995 734,155 Genesee & Wyoming, Cl. A 21,121 b 2,082,319 Heartland Express 21,058 558,669 Hub Group, Cl. A 13,395 b 503,920 JetBlue Airways 142,792 a,b 2,089,047 Marten Transport 85,198 1,831,757 Old Dominion Freight Line 23,321 b 1,889,933 Roadrunner Transportation Systems 15,166 b 341,387 Spirit Airlines 13,007 b 1,075,549 XPO Logistics 39,769 a,b 1,538,265 Utilities—.2% American States Water 31,755 1,107,932 Vivint Solar 7,054 a 71,245 Total Common Stocks (cost $427,131,586) 20 Investment of Cash Collateral for Securities Loaned—13.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $71,412,952) 71,412,952 d Total Investments (cost $498,544,538) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipts ETF—Exchange-Traded Fund a Security, or portion thereof, on loan.At November 30, 2014, the value of the fund’s securities on loan was $69,416,575 and the value of the collateral held by the fund was $71,681,440, consisting of cash collateral of $71,412,952 and U.S. Government & Agency securities valued at $268,488. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Software & Services 16.2 Diversified Financials 2.9 Money Market Investment 13.4 Consumer Durables & Apparel 2.7 Pharmaceuticals, Media 2.0 Biotech & Life Sciences 13.1 Food, Beverage & Tobacco 1.5 Health Care Equipment & Services 10.7 Energy 1.4 Capital Goods 7.6 Real Estate 1.3 Consumer Services 6.5 Automobiles & Components 1.1 Commercial & Professional Services 5.0 Exchange-Traded Funds .9 Retailing 4.9 Food & Staples Retailing .9 Semiconductors & Telecommunication Services .6 Semiconductor Equipment 4.3 Household & Personal Products .2 Materials 3.7 Insurance .2 Transportation 3.6 Utilities .2 Banks 3.2 Technology Hardware & Equipment 3.2 † Based on net assets. See notes to financial statements. The Fund 21 STATEMENT OF ASSETS AND LIABILITIES November 30, 2014 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $69,416,575)—Note 1(b): Unaffiliated issuers 427,131,586 522,172,048 Affiliated issuers 71,412,952 71,412,952 Cash 11,270,281 Receivable for investment securities sold 4,552,603 Dividends and securities lending income receivable 268,654 Receivable for shares of Common Stock subscribed 49,876 Prepaid expenses 27,824 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 431,836 Liability for securities on loan—Note 1(b) 71,412,952 Payable for investment securities purchased 4,258,215 Payable for shares of Common Stock redeemed 268,337 Accrued expenses 58,433 Net Assets ($) Composition of Net Assets ($): Paid-in capital 401,854,844 Accumulated Investment (loss)—net (1,038,991 ) Accumulated net realized gain (loss) on investments 37,468,150 Accumulated net unrealized appreciation (depreciation) on investments 95,040,462 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 3,400,025 320,260 23,131,129 506,473,051 Shares Outstanding 135,638 13,216 910,243 19,946,945 Net Asset Value Per Share ($) See notes to financial statements. 22 STATEMENT OF OPERATIONS Six Months Ended November 30, 2014 (Unaudited) Investment Income ($): Income: Cash dividends (net of $12,513 foreign taxes withheld at source) 992,879 Income from securities lending—Note 1(b) 331,291 Total Income Expenses: Management fee—Note 3(a) 2,184,494 Custodian fees—Note 3(c) 62,092 Registration fees 35,332 Professional fees 25,900 Directors’ fees and expenses—Note 3(d) 14,694 Shareholder servicing costs—Note 3(c) 11,453 Prospectus and shareholders’ reports 9,088 Loan commitment fees—Note 2 3,094 Distribution fees—Note 3(b) 1,423 Miscellaneous 16,971 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (1,377 ) Less—reduction in fees due to earnings credits—Note 3(c) (3 ) Net Expenses Investment (Loss)—Net ) Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 20,969,315 Net unrealized appreciation (depreciation) on investments 12,903,944 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 23 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended November 30, 2014 Year Ended (Unaudited) May 31, 2014 a Operations ($): Investment (loss)—net (1,038,991 ) (2,048,531 ) Net realized gain (loss) on investments 20,969,315 40,328,441 Net unrealized appreciation (depreciation) on investments 12,903,944 4,034,369 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Net realized gain on investments: Class A — (117,849 ) Class C — (11,167 ) Class I — (22,586,266 ) Class Y — (57 ) Total Dividends — ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A 348,707 5,361,188 Class C 13,211 457,590 Class I 15,318,998 119,283,672 Class Y 525,164,381 982,102 Dividends reinvested: Class A — 115,639 Class C — 10,992 Class I — 11,988,560 Cost of shares redeemed: Class A (1,910,222 ) (1,074,701 ) Class C (146,090 ) (42,049 ) Class I (470,678,360 ) (60,071,260 ) Class Y (27,629,903 ) (4,825 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 460,009,475 363,403,627 End of Period Accumulated investment (loss)—net (1,038,991 ) — 24 Six Months Ended November 30, 2014 Year Ended (Unaudited) May 31, 2014 a Capital Share Transactions: Class A Shares sold 14,433 209,944 Shares issued for dividends reinvested — 4,614 Shares redeemed (80,194 ) (43,311 ) Net Increase (Decrease) in Shares Outstanding ) Class C Shares sold 584 18,615 Shares issued for dividends reinvested — 450 Shares redeemed (6,170 ) (1,720 ) Net Increase (Decrease) in Shares Outstanding ) Class I b Shares sold 622,104 4,719,753 Shares issued for dividends reinvested — 473,295 Shares redeemed (18,758,248 ) (2,372,287 ) Net Increase (Decrease) in Shares Outstanding ) Class Y b Shares sold 21,052,134 41,048 Shares redeemed (1,146,040 ) (197 ) Net Increase (Decrease) in Shares Outstanding a Effective July1, 2013, the fund commenced offering ClassY shares. b During the period ended November 30, 2014, 17,848,095 Class I shares representing $448,344,147 were exchanged for 17,862,317 ClassY shares. See notes to financial statements. The Fund 25 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended November 30, 2014 Year Ended May 31, Class A Shares (Unaudited) 2014 2013 2012 2011 a Per Share Data ($): Net asset value, beginning of period 23.55 22.16 17.13 18.36 12.50 Investment Operations: Investment (loss)—net b (.09 ) (.19 ) (.11 ) (.13 ) (.15 ) Net realized and unrealized gain (loss) on investments 1.61 2.90 5.14 (1.10 ) 6.06 Total from Investment Operations 1.52 2.71 5.03 (1.23 ) 5.91 Distributions: Dividends from net realized gain on investments — (1.32 ) — — (.05 ) Net asset value, end of period 25.07 23.55 22.16 17.13 18.36 Total Return (%) c 6.46 d 11.87 29.36 (6.70 ) 47.31 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.34 e 1.38 1.34 1.43 2.95 e Ratio of net expenses to average net assets 1.30 e 1.30 1.33 1.34 1.40 e Ratio of net investment (loss) to average net assets (.78 ) e (.75 ) (.56 ) (.78 ) (1.03 ) e Portfolio Turnover Rate 75.31 d 121.33 111.48 107.62 70.41 d Net Assets, end of period ($ x 1,000) 3,400 4,742 668 430 758 a From July 1, 2010 (commencement of operations) to May 31, 2011. b Based on average shares outstanding. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 26 Six Months Ended November 30, 2014 Year Ended May 31, Class C Shares (Unaudited) 2014 2013 2012 2011 a Per Share Data ($): Net asset value, beginning of period 22.85 21.70 16.89 18.22 12.50 Investment Operations: Investment (loss)—net b (.18 ) (.36 ) (.23 ) (.26 ) (.26 ) Net realized and unrealized gain (loss) on investments 1.56 2.83 5.04 (1.07 ) 6.03 Total from Investment Operations 1.38 2.47 4.81 (1.33 ) 5.77 Distributions: Dividends from net realized gain on investments — (1.32 ) — — (.05 ) Net asset value, end of period 24.23 22.85 21.70 16.89 18.22 Total Return (%) c 6.04 d 10.99 28.48 (7.30 ) 46.19 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.30 e 2.34 2.25 2.16 3.73 e Ratio of net expenses to average net assets 2.05 e 2.03 2.02 2.07 2.15 e Ratio of net investment (loss) to average net assets (1.52 ) e (1.48 ) (1.28 ) (1.56 ) (1.77 ) e Portfolio Turnover Rate 75.31 d 121.33 111.48 107.62 70.41 d Net Assets, end of period ($ x 1,000) 320 430 32 47 214 a From July 1, 2010 (commencement of operations) to May 31, 2011. b Based on average shares outstanding. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 27 FINANCIAL HIGHLIGHTS (continued) Six Months Ended November 30, 2014 Year Ended May 31, Class I Shares (Unaudited) 2014 2013 2012 2011 a Per Share Data ($): Net asset value, beginning of period 23.83 22.35 17.22 18.40 12.50 Investment Operations: Investment (loss)—net b (.05 ) (.12 ) (.05 ) (.06 ) (.13 ) Net realized and unrealized gain (loss) on investments 1.63 2.92 5.18 (1.12 ) 6.08 Total from Investment Operations 1.58 2.80 5.13 (1.18 ) 5.95 Distributions: Dividends from net realized gain on investments — (1.32 ) — — (.05 ) Net asset value, end of period 25.41 23.83 22.35 17.22 18.40 Total Return (%) 6.63 c 12.18 29.79 (6.41 ) 47.63 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .97 d .98 .99 1.03 1.77 d Ratio of net expenses to average net assets .97 d .98 .99 1.02 1.15 d Ratio of net investment (loss) to average net assets (.55 ) d (.45 ) (.25 ) (.34 ) (.84 ) d Portfolio Turnover Rate 75.31 c 121.33 111.48 107.62 70.41 c Net Assets, end of period ($ x 1,000) 23,131 453,865 362,704 189,191 111,480 a From July 1, 2010 (commencement of operations) to May 31, 2011. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 28 Six Months Ended November 30, 2014 Year Ended Class Y Shares (Unaudited) May 31, 2014 a Per Share Data ($): Net asset value, beginning of period 23.81 23.06 Investment Operations: Investment (loss)—net b (.05 ) (.02 ) Net realized and unrealized gain (loss) on investments 1.63 2.09 Total from Investment Operations 1.58 2.07 Distributions: Dividends from net realized gain on investments — (1.32 ) Net asset value, end of period 25.39 23.81 Total Return (%) c 6.59 8.68 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d .97 1.16 Ratio of net expenses to average net assets d .97 1.04 Ratio of net investment (loss) to average net assets d (.39 ) (.08 ) Portfolio Turnover Rate 75.31 c 121.33 Net Assets, end of period ($ x 1,000) 506,473 973 a From July 1, 2013 (commencement of initial offering) to May 31, 2014. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Select Managers Small Cap Growth Fund (the “fund”) is a separate non-diversified series of Strategic Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering nine series, including the fund. The fund’s investment objective is to seek capital appreciation.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. EACM Advisors LLC (“EACM”), a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s portfolio allocation manager. Riverbridge Partners, LLC (“Riverbridge”), Geneva Capital Management Ltd. (“Geneva”), Cupps Capital Management, LLC (“CCM”), Nicholas Investment Partners, L.P. (“Nicholas”), EAM Investors, LLC (“EAM”), Granite Investment Partners, LLC (“Granite”) and Rice Hall James & Associates (“Rice Hall”), serve as the fund’s sub-investment advisers, each managing an allocated portion of the fund’s portfolio. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue 325 million shares of $.001 par value Common Stock.The fund currently offers four classes of shares: Class A (75 million shares authorized), Class C (75 million shares authorized), Class I (75 million shares authorized) and Class Y (100 million shares authorized). Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and ClassY shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by 30 each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except 32 for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Director’s (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of November 30, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 499,840,230 — — Equity Securities— Foreign Common Stocks † 17,579,385 — — Exchange-Traded Funds 4,752,433 — — Mutual Funds 71,412,952 — — † See Statement of Investments for additional detailed categorizations. At November 30, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities.The fund is entitled to receive all dividends, interest 34 and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended November 30, 2014,The Bank of NewYork Mellon earned $185,485 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended November 30, 2014 were as follows: Affiliated Investment Value Value Net Company 5/31/2014 ($) Purchases ($) Sales ($) 11/30/2014 ($) Assets (%) Dreyfus Institutional Cash Advantage Fund 27,274,600 162,236,154 118,097,802 71,412,952 13.4 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable pro- The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) visions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended November 30, 2014, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended November 30, 2014, the fund did not incur any interest or penalties. Each tax year in the three-year period ended May 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended May 31, 2014 was as follows: ordinary income $8,801,203 and long-term capital gains $13,914,136.The tax character of current year distributions, if any, will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 8, 2014, the unsecured credit facility with Citibank, N.A. was $265 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended November 30, 2014, the fund did not borrow under the Facilities. NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .90% of the value of the fund’s aver- 36 age daily net assets and is payable monthly.The Manager had contractually agreed, from June 1, 2014 through November 30, 2014, to waive receipt of its fees and/or assume the direct expenses of Class Y shares, so that the expenses of ClassY shares (excluding taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) did not exceed 1.05% of the value of the fund’s average daily net assets.The Manager has also contractually agreed, from June 1, 2014 through October 1, 2015, to waive receipt of its fees and/or assume the direct expenses of Class A, Class C and Class I shares and from December 1, 2014 through October 1, 2015, to waive receipt of its fees and/or assume the direct expenses of ClassY shares, so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees and certain expenses as described above) exceed 1.05%, 1.05%, 1.05% and .98% of the value of the respective class’ average daily net assets.The reduction in expenses, pursuant to the undertaking, amounted to $1,377 during the period ended November 30, 2014. Pursuant to a Portfolio Allocation Agreement between Dreyfus and EACM, Dreyfus pays EACM a monthly fee at an annual percentage of the value of the fund’s average daily net assets. Pursuant to a sub-investment advisory agreement between Dreyfus and Riverbridge, Geneva, CCM, Nicholas, EAM, Granite and Rice Hall, each serves as the fund’s sub-investment adviser responsible for the day-to-day management of a portion of the fund’s portfolio. Dreyfus pays the sub-investment adviser a monthly fee at an annual percentage of the value of the fund’s average daily net assets. Dreyfus has obtained an exemptive order from the SEC, upon which the fund may rely, to use a manager of managers approach that permits Dreyfus, subject to certain conditions and approval by the Board, to enter into and materially amend sub-investment advisory agreements with one or more sub-investment advisers who are either unaffiliated with Dreyfus or are wholly-owned subsidiaries (as defined under the Act) of Dreyfus’ ultimate parent company, BNY Mellon, without obtaining The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) shareholder approval. The order also relieves the fund from disclosing the sub-investment advisory fee paid by Dreyfus to an unaffiliated sub-investment adviser in documents filed with the SEC and provided to shareholders. In addition, pursuant to the order, it is not necessary to disclose the sub-investment advisory fee payable by Dreyfus separately to a sub-investment adviser that is a wholly-owned subsidiary of BNY Mellon in documents filed with the SEC and provided to shareholders; such fees are to be aggregated with fees payable to Dreyfus. Dreyfus has ultimate responsibility (subject to oversight by the Board) to supervise any sub-investment adviser and recommend the hiring, termination, and replacement of any sub-investment adviser to the Board. During the period ended November 30, 2014, the Distributor retained $261 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended November 30, 2014, Class C shares were charged $1,423 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended November 30, 2014, Class A and Class C shares were charged $5,039 and $474, respectively, pursuant to the Shareholder Services Plan. 38 The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended November 30, 2014, the fund was charged $2,207 for transfer agency services and $92 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $3. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended November 30, 2014, the fund was charged $62,092 pursuant to the custody agreement. During the period ended November 30, 2014, the fund was charged $7,955 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $389,336, Distribution Plan fees $199, Shareholder Services Plan fees $779, custodian fees $38,000, Chief Compliance Officer fees $2,714 and transfer agency fees $984, which are offset against an expense reimbursement currently in effect in the amount of $176. The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended November 30, 2014, amounted to $397,708,070 and $361,408,469, respectively. At November 30, 2014, accumulated net unrealized appreciation on investments was $95,040,462, consisting of $108,389,551 gross unrealized appreciation and $13,349,089 gross unrealized depreciation. At November 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 40 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT, PORTFOLIO ALLOCATION MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) At a meeting of the fund’s Board of Directors held on November 3-4, 2014, the Board considered the renewal of (a) the fund’s Management Agreement, pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Management Agreement”); (b) Dreyfus’ Portfolio Allocation Management Agreement (the “Allocation Agreement”) with EACM Advisors, LLC (“EACM”), pursuant to which EACM is responsible for evaluating and recommending sub-advisers to provide the fund with day-to-day portfolio management services, recommending the percentage of fund assets to be allocated to each sub-adviser, monitoring and evaluating the performance of the sub-advisers, and recommending whether a sub-adviser should be terminated; and (c) Dreyfus’ separate Sub-Investment Advisory Agreements (collectively with the Management Agreement and the Allocation Agreement, the “Agreements”) with each of EAM Investors, LLC, Geneva Capital Management, LCC, Riverbridge Partners, LLC, Nicholas Investment Partners, L.P., Cupps Capital Management, LLC, Granite Investment Partners, LLC and Rice Hall James & Associates (collectively, the “Sub-Advisers”), pursuant to which each Sub-Adviser serves as a sub-investment adviser and provides day-to-day management of the fund’s investments. The Board members, a majority of whom are not “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus, EACM and the Sub-Advisers. In considering the renewal of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of The Fund 41 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT, PORTFOLIO ALLOCATION MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over EACM and the Sub-Advisers, and EACM’s evaluations and recommendations to Dreyfus regarding the Sub-Advisers and EACM’s supervisory activities over the Sub-Advisers. The Board also considered the Sub-Advisers’ brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended September 30, 2014, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense 42 Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.They also noted that performance generally should be considered over longer periods of time, although it is possible that long-term performance can be adversely affected by even one period of significant underperformance so that a single investment decision or theme has the ability to affect disproportionately long-term performance. The Board discussed the results of the comparisons and noted that the fund’s total return performance was below the Performance Group and Performance Universe medians for the various periods, except for the four-year period when the fund’s performance was above the Performance Group and Performance Universe medians. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index and noted that the fund’s total returns were above the benchmark index for two of the three calendar years provided. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that the fund’s contractual management fee was above the Expense Group median, the fund’s actual management fee was below the Expense Group median and above the Expense Universe median and the fund’s total expenses were below the Expense Group and Expense Universe medians. The Fund 43 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT, PORTFOLIO ALLOCATION MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) Dreyfus representatives noted that Dreyfus has contractually agreed, until October 1, 2015, to waive receipt of its fees and/or assume the direct expenses of the fund so that the expenses of none of the classes (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) 1.05%. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to EACM and to each Sub-Adviser in relation to the fee paid to Dreyfus by the fund and the respective services provided by EACM, each Sub-Adviser and Dreyfus. The Board also reviewed and considered the individual performance of the respective Sub-Advisers as to the portion of the fund’s assets under their manage-ment.The Board also noted that EACM’s and each Sub-Adviser’s fee is paid by Dreyfus (out of its fee from the fund) and not the fund. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board con- 44 cluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered on the advice of its counsel the profitability analysis (1) as part of its evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus, EACM and the Sub-Advisers, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Since Dreyfus, and not the fund, pays EACM and the Sub-Advisers pursuant to the respective Agreements, the Board did not consider EACM’s or any Sub-Adviser’s profitability to be relevant to its deliberations. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level.The Board also considered potential benefits to Dreyfus and each Sub-Adviser from acting as investment adviser and sub-investment adviser, respectively, and EACM from acting as portfolio allocation manager, and noted the soft dollar arrangements in effect for trading the fund’s investments. The Fund 45 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT, PORTFOLIO ALLOCATION MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus, EACM and the Sub-Advisers are adequate and appropriate. The Board expressed some concern with the fund’s relative under- performance and agreed to closely monitor performance. The Board concluded that the fees paid to Dreyfus, EACM and the Sub-Advisers were reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, EACM and the Sub-Advisers, of the fund and the services provided to the fund by Dreyfus, EACM and the Sub-Advisers. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreements, 46 including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined to renew the Agreements. The Fund 47 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 6289SA1114 Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J.
